Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-16 are objected to because of the following informalities:
In claim 1, --used to add—should be –used for adding--.
In claim 1, --and requiring—should be –and for requiring--.
In claims 2-11, --generate-- should be --for generating--.
In claims 2-10, --applies-- should be ---for applying--.
In claims 2-10, --binds-- should be --for binding--.
In claim 12,--is capable of securely sending—should be –is for securely sending--.
In claim 13- signs a certificate through- should be –for signing a certificate through--.
In claim 13 –attaching unit adds the--- should be—attaching unit for adding the--.
In claim 14,--is capable of securely obtaining --should be –is for securely obtaining--.
In claim 14, --generating a certificate-- should be --for generating a certificate--.
In claim 15,--is capable of securely sending—should be –is for securely sending--.
In claim 13- signs a certificate through- should be –for signing a certificate through--.
In claim 16 –attaching unit adds the--- should be—attaching unit for adding the--.

Appropriate corrections are required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

a certificate attaching unit … to add the certificate demand end in claim 1
a first verification unit … requiring authorization prior to access in claim 1
a second verification unit… requiring authorization prior to access in claim 1
the first verification unit … generates certificate verification in claim 2
the first verification unit … applies for a certificate of certificate verification unit in claim 2
the first verification unit … the certificate verification unit identification information in claim 2
the first verification unit … generates certificate attaching unit public and private keys claim 3
the first verification unit … applies for a certificate of certificate attaching unit in claim 3
the first verification unit…binds certificate attaching unit in claim 3
the third verification unit … generates certificate attaching unit public and private keys claim 4
the third verification unit … applies for a certificate of certificate attaching unit in claim 4
the third verification unit … binds certificate attaching unit identification information in claim 4
the second verification unit … generates registration approval unit in claim 5
the second verification unit … applies for a certificate of registration approval unit in claim 5
the second verification unit … binds the registration approval unit identification information 5
the second verification unit… generates certificate signing unit in claim 6
the second verification unit… applies for a certificate of certificate signing unit from in claim 6

the first verification unit … generates certificate attaching unit in claim 7
the first verification unit … applies for a certificate of certificate attaching unit in claim 7
the first verification unit … binds the certificate attaching unit in claim 7
the third verification unit … generates certificate attaching unit in claim 8
the third verification unit … applies for a certificate of certificate attaching unit in claim 8
the third verification unit … binds the certificate attaching unit in claim 8
the second verification unit… generates registration approval unit in claim 9
the second verification unit… applies for a certificate of registration approval in claim 9
the second verification unit… binds the registration approval unit in claim 9
the second verification unit… generates certificate signing unit in claim 10
the second verification unit… applies for a certificate of certificate signing in claim 10
the second verification unit… binds the certificate signing in claim 10
the certificate verification unit.. sending the certificate signing request in claim 12
a certificate attaching unit … obtaining the certificate signing request in claim 17
a certificate verification unit … obtaining the certificate signing request in claim 17
the certificate verification unit securely … the certificate signing request in claim 17
the registration approval unit securely … the certificate signing request in claim 17
the certificate signing unit … sign a certificate for the certificate signing in claim 17
the certificate signing unit … sending the certificate in claim 17
the certificate attaching unit  …adding the certificate to the certificate in claim 17
a certificate attaching unit … obtaining the public key in claim 18

the certificate verification unit …  generate a certificate signing in claim 18
the certificate verification unit … sending the certificate signing in claim 18
the registration approval unit … sending the certificate signing in claim 18
the certificate signing unit …  signing unit private key stored in claim 18
the certificate signing unit … sending the certificate to the certificate in claim 18
the certificate attaching unit … adding the certificate to the certificate in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 18 are directed to “A management method for secure signing of certificates including following steps:” and calls for a method or process category of invention while body or each limitation of the claims, when the broadest reasonable interpretation of the claims element are considered, invoke 35 U.S.C. 112(f) means-plus function structures and there are no actual steps recited in the body of the claims. Therefore claims 17 and 18 are ambiguous by directing or calling for the claims with “A management method for secure signing of certificates including following steps:” and therefore claims 17-18 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 is directed to the management system for secure signing of certificates as claimed in claim 2, wherein the second verification unit is connected to the registration approval unit, with further limitations in claim 5 on the second verification unit is connected to the registration approval unit. However, claim 2 does not recite a second verification unit is connected to a registration approval unit so that claim 5 can properly further limit as features claim 2. Instead, claim 1 properly recite the feature a second verification unit is connected to a registration approval unit from which claim 5 can properly depend from rather than claim 2.

 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-18 would be allowable over prior arts of record provided that each and every rejections and objections identified in the above are overcome. The pertinent prior arts of record cited in PTO-892, either taken alone or in combination neither anticipates nor renders obvious the limitations in claims 1, 17 and 18 under 35 U.S.C. 112(f) consideration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/TECHANE GERGISO/Primary Examiner, Art Unit 2494